Affirmed and Memorandum Opinion filed March 16, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00720-CR

                        MANUEL SILVA III, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 18CR1872

                 MEMORANDUM OPINION

      Appellant Manuel Silva III pleaded guilty to the offense of assault on a
family or household member and the jury assessed punishment at life
imprisonment.    In a single issue, Appellant contends he received ineffective
assistance of counsel. For the reasons below, we affirm.

                                  BACKGROUND

      Appellant was arrested after a violent altercation with his ex-girlfriend,
Complainant, at her home in Galveston, Texas. Appellant pleaded guilty to the
offense of assault on a family or household member (Tex. Penal Code Ann.
§ 22.01(b)(2)) and pleaded true to two enhancements. Appellant elected to have a
jury assess punishment.

      During Appellant’s three-day punishment hearing, eight witnesses testified
and approximately 100 exhibits were admitted into evidence.              We briefly
summarize this evidence as necessary for our analyses below.

      The State offered into evidence 28 exhibits showing Appellant’s criminal
history, which included convictions for the following offenses: possession of
marijuana (three counts); possession of cocaine; forgery (three counts); credit card
abuse (four counts); criminal mischief; driving while license suspended; accident
involving injury or death; theft (two counts); burglary of a habitation; burglary of a
motor vehicle; unlawfully carrying a weapon; assault on a public servant; and
assault causing bodily injury, family violence (two counts).

      Complainant testified at the punishment hearing regarding her relationship
with Appellant and the incident underlying his conviction. Complainant said she
and Appellant became romantically involved in August 2017, but their relationship
ended after Appellant became verbally abusive and violent.              Complainant
described two abusive incidents: one where Appellant threw a phone at her and
punched her in the chest and a second where Appellant hit her several times in the
chest, kicked her in the back and ribs, and punched her.

      The incident underlying the conviction at issue occurred on June 10, 2018.
Early that morning, Complainant returned to her home after attending a graduation
party. Upon entering the house, Complainant could tell that things were out of
place; she suspected that “somebody ha[d] been in [her] house.” Complainant
walked into her bedroom and noticed that an expensive ring was missing. Shortly
                                          2
thereafter, Appellant kicked in Complainant’s back door, grabbed her by the hair,
and threw her into a dresser. Complainant recalled that Appellant started punching
her in her face before standing up and “stomping [her] on [the] right side of [her]
face.” Complainant said Appellant then “grabbed [her] from [the] back of [her]
hair and started hitting [her] head into the floor and punching [her] on the back of
[her] head.”

      Appellant eventually left Complainant’s house and Complainant drove to her
sister’s home. Complainant and her sisters went to the police station to report the
incident. Photographs of Complainant’s injuries were taken at the police station
and at the hospital. Many of these photographs were admitted into evidence and
show significant injuries, abrasions, and swelling on Complainant’s face and neck.

      Also admitted into evidence was a Facebook message Appellant sent
Complainant two days after the incident.          In the message, Appellant told
Complainant: “If I go to prison for you bad shit is gonna happen . . . . And it’s out
of my control just so you know I warned you.”

      Complainant also met with Appellant’s daughter, Mandi Stubbs, several
days after the incident. Complainant said she had a “great” relationship with
Stubbs. When they met, Stubbs returned to Complainant the ring that had been
taken from Complainant’s home. But before the ring was returned, Complainant
said Stubbs directed her to write a letter saying the following:

      I, [Complainant], found the 3/4 karat ring that I thought was stolen by
      [Appellant] on June 10, 2018. My assumption was incorrect and
      [Appellant] did not steal the ring.

Complainant signed the letter.      The letter was admitted into evidence at the
punishment hearing.

      According to Complainant, she secured a protective order against Appellant

                                          3
 that prohibited him from directly or indirectly contacting her for five years.
 Complainant testified that members of Appellant’s family had contacted her
 “[s]pecifically in regards to this case” which “goes against the terms of [the]
 Protective Order.”

       The State also presented testimony from Complainant’s sister and two
 Galveston police officers who had responded to Complainant’s house after the
 incident with Appellant.      Counsel for Appellant presented testimony from
 Appellant’s son, daughter (Mandi Stubbs), and ex-wife (Anne Roe).

       After deliberations, the jury assessed a punishment of life imprisonment.
 Appellant timely appealed.

                                      ANALYSIS

       In a single issue, Appellant asserts he received ineffective assistance of
 counsel during the punishment hearing. Specifically, Appellant challenges his trial
 counsel’s (1) decision to call Stubbs and Roe to testify, and (2) failure to call a
 witness who would have provided testimony favorable to Appellant. Appellant
 argues that, but for these alleged errors, the result of the punishment hearing would
 have been different.

I.     Standard of Review and Governing Law

       To prevail on a claim of ineffective assistance, an appellant must show
 (1) counsel’s performance was deficient and fell below an objective standard of
 reasonableness, and (2) there is a reasonable probability that, but for counsel’s
 errors, the result of the proceeding would have been different.        Strickland v.
 Washington, 466 U.S. 668, 687-88 (1984); Perez v. State, 310 S.W.3d 890, 892-93
 (Tex. Crim. App. 2010). We apply this two-prong test for ineffective assistance in
 both the guilt/innocence and punishment phases of trial. Hernandez v. State, 988

                                          4
  S.W.2d 770, 772-74 (Tex. Crim. App. 1999) (en banc); West v. State, 474 S.W.3d
  785, 794 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

        An appellant bears the burden of satisfying both prongs of the Strickland test
  by a preponderance of the evidence. Perez, 310 S.W.3d at 893. We consider the
  totality of the circumstances to determine whether this showing was made.
  Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999).

        Our review of counsel’s representation is highly deferential and we indulge a
  strong presumption that counsel’s conduct fell within a wide range of reasonable
  representation. Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005);
  Donald v. State, 543 S.W.3d 466, 477 (Tex. App.—Houston [14th Dist.] 2018, no
  pet.). To overcome the presumption of reasonable professional assistance, any
  allegation of ineffectiveness must be firmly founded in the record. Salinas, 163
  S.W.3d at 740. When, as here, the record is silent as to trial counsel’s strategies,
  we will not conclude that counsel’s performance was deficient “unless the
  challenged conduct was ‘so outrageous that no competent attorney would have
  engaged in it.’” Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005)
  (quoting Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001)).

II.     Counsel’s Decision to Call Stubbs and Roe

        The decision to call a witness is generally a matter of trial strategy that
  involves weighing the risks and benefits of the witness’s testimony. See Prine v.
  State, 537 S.W.3d 113, 118 (Tex. Crim. App. 2017); State v. Thomas, 768 S.W.2d
  335, 337 (Tex. App.—Houston [14th Dist.] 1989, no pet.). “Evaluating such risks
  and benefits is exactly the type of strategic decision that ordinarily requires courts
  to evaluate an attorney’s explanations before concluding counsel was ineffective.”
  Prine, 537 S.W.3d at 118 (internal quotation omitted).


                                            5
      Appellant raises specific arguments challenging counsel’s decision to call
Stubbs and Roe, which we analyze below.

      A.     Stubbs

      Appellant argues counsel’s decision to call Stubbs fell below an objective
standard of reasonableness because (1) Stubbs “testified concerning how she
helped [Appellant] violate the protective order”, and (2) counsel “did not seem
prepared concerning the positive facts [Stubbs] did provide.”

      Appellant’s first argument focuses on Stubbs’ contact with Complainant
after the June 10, 2018 incident. Stubbs testified that she met with Complainant
several days after the incident to return Complainant’s ring. Stubbs said she asked
Complainant if she “would be willing” to write a letter exonerating Appellant with
respect to the theft of the ring. According to Stubbs, Complainant “agreed”.
Stubbs denied forcing Complainant to write the letter or dictating the letter’s
contents. Stubbs also acknowledged that she reached out to Complainant several
times with respect to Appellant’s underlying charges and asked Complainant to
“drop charges” or “sign a non-prosecution affidavit”. Stubbs testified that she
knew Complainant had secured a protective order against Appellant, but said that
she had not seen the protective order nor did she know all of its terms.

      Appellant’s second argument focuses on counsel’s questions to Stubbs
regarding a “Gang Renunciation” ceremony she attended while Appellant was
incarcerated. Appellant argues counsel was not “particularly prepared” for this
testimony and did not ask specific questions about the program.

      Considered in conjunction with the remainder of Stubbs’ testimony,
Appellant’s arguments do not show that the decision to call Stubbs was so
outrageous that it was beyond the bounds of competency. See Goodspeed, 187


                                          6
S.W.3d at 392.     Although Stubbs’ testimony regarding her interactions with
Complainant after the incident suggest she may have assisted Appellant in
violating the protective order, other portions of her testimony were helpful to
Appellant.   Stubbs’ testimony regarding the ring exchange also countered
Complainant’s testimony that Stubbs forced her to write the letter exonerating
Appellant with respect to the theft of the ring. As shown above, Stubbs made
multiple attempts to smooth out the situation between Appellant and Complainant.
Further, a substantial amount of Stubbs’ testimony was positive: she said she has a
“great relationship” with Appellant and described him as a “good father”. When
asked if Appellant had an anger problem, Stubbs said, “[n]ot that I’ve seen.”
Stubbs said Appellant had never been abusive towards her or her siblings and she
stated that she unequivocally “love[s] him”. Weighing these pros and cons is a
matter of trial strategy and we decline to second-guess this determination on
appeal, particularly when counsel was not afforded an opportunity to explain her
decision. See Prine, 537 S.W.3d at 118; Thomas, 768 S.W.2d at 337.

      Turning to Appellant’s second argument, counsel’s questioning regarding
the “Gang Renunciation” ceremony does not demonstrate a deficiency under
Strickland under these facts. Rather, counsel asked Stubbs multiple questions
regarding the ceremony, including the program’s goals, the participants at the
ceremony, the events, and the certificate Appellant received.         Counsel also
questioned Stubbs regarding her knowledge of Appellant’s gang history.            In
response, Stubbs said she did not know Appellant was affiliated with any gangs.

      Based on the record before us, counsel’s decision to call Stubbs does not fall
below an objective standard of reasonableness as necessary to satisfy the first
prong of the Strickland test. See Strickland, 466 U.S. at 687-88; Perez, 310
S.W.3d at 892-93. We overrule Appellant’s challenge with respect to counsel’s

                                         7
decision to call Stubbs as a witness.

      B.     Roe

      Appellant argues counsel’s decision to call Roe as a witness fell below an
objective standard of reasonableness because (1) Roe “testified about her abuse
from [Appellant] and that he did not provide for his children,” and (2) it permitted
the admission into evidence of a July 17, 2019 letter from Appellant to Roe in
which he demanded money for his prison commissary account and insulted and
threatened Roe.

      But these arguments, considered with Roe’s other testimony, do not show
that counsel’s decision to call Roe fell below an objective standard of
reasonableness. Roe said she and Appellant were married for 16 years and had two
children. Roe testified that Appellant was his “kids’ biggest fan”. Roe said she
kept in touch with Appellant after their divorce and sent him money for his prison
commissary account. When asked why she continued to help Appellant, Roe said
“[h]e’s the father of [her] children” and that she has “always helped” him.

      Roe acknowledged that Appellant previously had assaulted her but said their
issues were “just the regular issues that any normal husband and wife go through.”
Roe said Appellant “had no right to put his hand[s] on” her, but also said she “took
responsibility for letting myself down by allowing it, letting my kids down, [and]
letting him down by not ensuring he got the help that he needed.” Roe said that
Appellant was raised in a “cycle of abuse” and testified that additional time in
prison would not help him. According to Roe, something different had to be done
to “fix” Appellant.

      As with Stubbs, counsel’s decision to call Roe was a strategic choice with
risks and benefits.   Some of Roe’s testimony may not have been helpful to


                                         8
   Appellant but some of her other statements — particularly those discussing
   Appellant’s family history and what he needed for an effective rehabilitation —
   were foreseeably intended to foster sympathy for Appellant and bolster Appellant’s
   case for a more lenient sentence. Counsel cannot be faulted under Strickland for a
   reasonably strategic decision that failed to yield the hoped-for result. See Prine,
   537 S.W.3d at 118; Thomas, 768 S.W.2d at 337.

         Counsel’s decision to call Roe was not so outrageous that no competent
   attorney would have made it and does not satisfy the first prong of the Strickland
   test. See Strickland, 466 U.S. at 687-88; Perez, 310 S.W.3d at 892-93. We
   overrule Appellant’s challenge with respect to counsel’s decision to call Roe as a
   witness.

III.     Counsel’s Failure to Call a Witness

         Finally, Appellant contends that counsel’s “decision not to call Kimberly
   Ann Villarreal fell below an objective standard of reasonableness under
   professional norms because she had positive testimony which appeared untainted
   by negative facts.” Pointing to a prior hearing regarding his application for bond
   reduction in the trial court, Appellant asserts that Villarreal knew Appellant was
   temporarily released from custody to visit his mother and that there were “no
   issues resulting from that release.”

         When the claim of ineffective assistance is based on counsel’s failure to call
   a witness, the appellant must show that (1) such witnesses were available to testify,
   and (2) appellant would have benefitted from their testimony. Ex parte White, 160
   S.W.3d 46, 52 (Tex. Crim. App. 2004); Robinson v. State, 514 S.W.3d 816, 824
   (Tex. App.—Houston [1st Dist.] 2017, pet. ref’d). Here, the record does not show
   that Villarreal was available to testify at Appellant’s punishment hearing. The
   record is also silent as to counsel’s reasons for failing to call Villarreal at the
                                            9
punishment hearing. Therefore, Appellant’s argument fails to rebut the strong
presumption in favor of effectiveness of counsel. See Salinas, 163 S.W.3d at 740;
see also Ex parte White, 160 S.W.3d at 52; and Robinson, 514 S.W.3d at 824.

      Counsel’s failure to call Villareal does not constitute ineffective assistance
under Strickland and we overrule Appellant’s challenge on this point.           See
Strickland, 466 U.S. at 687-88; Perez, 310 S.W.3d at 892-93.

      Because we conclude Appellant’s arguments do not satisfy the first prong of
the Strickland test, we need not consider whether the alleged errors in counsel’s
representation prejudiced Appellant. See Perez, 310 S.W.3d at 893.

                                   CONCLUSION

      We affirm the trial court’s final judgment.




                                      /s/     Meagan Hassan
                                              Justice


Panel consists of Justices Spain, Hassan, and Poissant.

Do Not Publish — Tex. R. App. 47.2(b).




                                         10